Exhibit 10.6

AGREEMENT TO TERMINATE STANDBY PURCHASE AGREEMENT

This Agreement to Terminate Standby Purchase Agreement, dated as of February 4,
2010 (this “Agreement”), is made by and between ICO Global Communications
(Holdings) Limited, a Delaware corporation (the “Company”) and Harbinger Capital
Partners Master Fund I, Ltd., an exempted company formed in the Cayman Islands
(“Harbinger”).

RECITALS

WHEREAS, Harbinger and the Company are parties to that certain Standby Purchase
Agreement, dated as of January 29, 2010, attached hereto as Exhibit A (the
“Standby Purchase Agreement”) pursuant to which Harbinger has agreed to purchase
from the Company, and the Company has agreed to sell to Harbinger, a pro rata
portion of New Shares (as defined in the Standby Purchase Agreement) subject to
a maximum commitment of $4,250,000.00 on the terms and conditions set forth
therein;

WHEREAS, MARINER LDC, Caspian Capital Partners, L.P. and Caspian Select Credit
Master Fund, Ltd. (collectively, “Caspian”) have collectively proposed to enter
into a standby purchase agreement with the Company pursuant to which Caspian
will agree to purchase from the Company, and the Company will agree to sell to
Caspian, a pro rata portion of the New Shares subject to a maximum commitment of
$2,125,000 (the “Caspian Agreement”)

WHEREAS, Knighthead Master Fund, L.P. (“Knighthead”) has proposed to enter into
a standby purchase agreement with the Company pursuant to which Knighthead will
agree to purchase from the Company, and the Company will agree to sell to
Knighthead, a pro rata portion of the New Shares subject to a maximum commitment
of $2,125,000 (the “Knighthead Agreement”); and

WHEREAS, contingent upon the execution of the Caspian Agreement and Knighthead
Agreement, Harbinger and the Company have agreed to terminate the Standby
Purchase Agreement pursuant to Section 9(a)(i) thereof.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is mutually agreed, and intending to be legally bound, the Company and
Harbinger covenant and agree as follows:

1. Termination and Mutual Release. Effective upon the execution of the Caspian
Agreement and Knighthead Agreement, and notwithstanding anything contained in
the Standby Purchase Agreement:

(a) Except for subsections (b) through (h) of Section 11 of the Standby Purchase
Agreement (Miscellaneous) which shall survive termination hereof, the Standby
Purchase Agreement shall terminate and be deemed null and void and of no further
force and effect, and neither the Company nor Harbinger shall have any further
obligations or liabilities to one another on account of the Standby Purchase
Agreement;



--------------------------------------------------------------------------------

(b) Harbinger, for itself and the Standby Indemnified Persons (as defined in the
Standby Purchase Agreement), agrees that the Company is released and discharged
from any and all claims, demands, obligations, liabilities, duties, rights of
action and further performance of all duties, liabilities and obligations, which
the Company owes, or may owe, to Harbinger, howsoever arising under the Standby
Purchase Agreement (including, but not limited, pursuant to Section 10 of the
Standby Purchase Agreement) and whether arising prior to, on or after the
consummation of the Standby Purchase Agreement, and, to the extent that any such
claims, demands, liabilities, duties, rights of action or further performance of
duties, liabilities and obligations do arise, or may arise, these are hereby
waived for all purposes by Harbinger and the Standby Indemnified Persons; and

(c) The Company, for itself and the Company Indemnified Persons (as defined in
the Standby Purchase Agreement), agrees that Harbinger is released and
discharged from any and all claims, demands, obligations, liabilities, duties,
rights of action and further performance of all duties, liabilities and
obligations, which Harbinger owes, or may owe, to the Company, howsoever arising
under the Standby Purchase Agreement (including, but not limited, pursuant to
Section 10 of the Standby Purchase Agreement) and whether arising prior to, on
or after the consummation of the Standby Purchase Agreement, and, to the extent
that any such claims, demands, liabilities, duties, rights of action or further
performance of duties, liabilities and obligations do arise, or may arise, these
are hereby waived for all purposes by the Company and the Company Indemnified
Persons.

2. Non-Disparagement. Each of Harbinger and the Company agrees not to make any
public statement regarding or in any way in connection with the Standby Purchase
Agreement or the transaction contemplated thereby that (i) disparages or damages
the business or reputation of the other party or (ii) implies that the
termination of the Standby Purchase Agreement is in any way associated with the
Company or the Rights Offering (as defined in the Standby Purchase Agreement).
Nothing in this Section 2 shall undermine the obligation of either party to
respond accurately and fully to any request for information as required by legal
process, and each party agrees to give the other party prompt notice of any such
process.

3. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument, may not be modified or amended except by
a writing signed by the parties hereto, and shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to the
conflict of laws provisions thereof. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby may be instituted in the federal courts of the United States of America
located in the City and County of New York or the



--------------------------------------------------------------------------------

courts of the State of New York in each case located in the City and County of
New York (collectively, the “Specified Courts”), and each party irrevocably
submits to the exclusive jurisdiction (except for proceedings instituted in
regard to the enforcement of a judgment of any such court, as to which such
jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first above written.

 

COMPANY: ICO GLOBAL COMMUNICATIONS (HOLDINGS) LIMITED By:   /s/ Benjamin G.
Wolff Name:   Benjamin G. Wolff Title:   Chief Executive Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first above written.

 

HARBINGER CAPITAL PARTNERS

MASTER FUND I, LTD.

By: Harbinger Capital Partners LLC

Its Investment Manager

By:   /s/ Robin Roger Name:   Robin Roger Title:   General Counsel



--------------------------------------------------------------------------------

Exhibit A

Standby Purchase Agreement